DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 Status of the Claims
Claims 12-20 were previously pending and subject to a final office action mailed 06/17/2022. Claims 12 and 20 were amended; no claim was cancelled or added in a reply filed 08/10/2022. Therefore claims 12-20 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 10, filed 08/10/2022, with respect to 112a rejection have been fully considered and are persuasive.  The 112a rejection of claims 12-20 has been withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 08/10/2022, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 12-19 has been withdrawn. 
Applicant's arguments filed 08/10/2022 in regards to 103 rejection of claims 12-19 have been fully considered but they are not persuasive. Applicant argues that the combination of references does not teach the new amended limitation “the central server being located at a carrier if a number of products of the online orders does not exceed an amount of products the carrier can carry” (remarks p. 11). Examiner respectfully disagrees. 
According to MPEP 2111.04 and Ex parte Schulhauser, no patentable weight is given to limitations in method claims that rely on a condition precedent that is not required to be performed. Accordingly, no patentable weight is given to the amended limitation in claim 12 because the central server does not need to be located at a carrier if a number of products of the online orders does not exceed an amount of products the carrier can carry. As such, the current combination of references discloses all the limitations of claim 12. 
Applicant’s arguments with respect to 103 rejection of claim 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/10/2022 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the Office Action fails to provide reasoning sufficient to establish that Applicant’s claims recite one of the patent ineligible methods of organizing human activity or any mental process because the claim limitations are performed by a computing device (remarks p. 12-13). Examiner respectfully disagrees. 
MPEP 2106.07(a) states that “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea.”
Based on the above paragraph, the independent claims are directed towards certain methods of organizing human activity because the claim limitation “receiving […] three online orders from different delivery destinations, wherein each of the online orders comprises a product and a delivery destination for delivering said product, the central server being located at a carrier if a number of products of the online orders does not exceed an amount of products the carrier can carry; determining […] said delivery destinations for delivering said product for each of said online orders; retrieving […] item characteristics related to said online orders; determining […] a distribution center and a carrier to fulfill said online orders based on the item characteristics; determining […] a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination, determining […] a score for the first route; determining [...] a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination; determining […] a score for the second route; and selecting […] the first route or the second route for the carrier based on the score of first route and the score of the second route, wherein the first route and the second route are each in a generally curve shape starting from the distribution center, through the delivery destinations, and ending at the distribution center; providing […] the selected route to the carrier, while the carrier is in-route between the distribution center and the first delivery destination; tracking […] a location of the carrier;  altering[…] the selected route using the location of the carrier and the geographic information; transmitting […] the altered selected route and storing […] the selected route […]” covers method of organizing a human activity that allows for commercial interactions and managing interactions between people. 
Furthermore, the central server and database do not integrate the abstract idea identified above into a practical application because they are recited at a high level of generality which amounts to simple instructions of applying the abstract idea into a computer environment.  
Applicant argues that claim 12 is patent eligible because similar to claim 1 of Example 37, claim 12 recites a specific manner of automatically updating the selected route of the carrier based on the location and geographic information, providing a specific improvement over the prior art by improving searching abilities (remarks p. 14). Examiner respectfully disagrees. 
Examiner respectfully notes that Applicant’s argument is a conclusory one because it does not elaborate how the claims improve on the searching abilities. Nonetheless, claim 12 is distinguishable from claim 1 of Example 37 and not patent eligible. Claim 1 of Example 37’s analysis relies on the specification to show that claim 1 results in an improvement over prior art icon organization systems which only relied on organizing icons alphabetically, by file size and by file type. “If a computer user wants a non-typical arrangement of icons, the user would need to manually manipulate the icons on their display.” However, the current specification does not disclose how claim 12 improves on the prior art systems other than stating the inherent improvements that comes along with applying abstract ideas in a computer environment. 
For example, Applicant argues that claim 12 improves on prior art by receiving geographic information at periodic intervals which paragraph 31 of the originally filed specification states “would improve processing time of the central server since it would no longer need a live connection”. However, improved processing time is an inherent consequence of scheduled data downloads and/or processing smaller data sets. Therefore, claim 12 is distinguishable from example 37 and not patent eligible (please see MPEP 2106.05(f) “"claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”) 
Applicant further argues that claim 12 is analogous to claim 1 of Example 42 because it obtains different information from different locations to later the selected route of the carrier which renders the claim patent eligible (remarks p. 15). Examiner respectfully disagrees. 
Claim 12 is distinguishable from claim 1 of example 42 and not patent eligible. Claim 1 of example 42 was found to be patent eligible because the combination of elements recited a specific improvement over prior art system by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  However, not only claim 12 collects data from only one data source, the claim lacks the limitations that allow users to share information in real time in a standardized format regardless of the format in which the information was input by the user. 
Applicant argues that the Office Action has failed to consider the additional elements individual and in combination as required by the 2019 Guidance, and thus the rejection is improper at least for these reasons (remarks p. 16). Examiner respectfully disagrees. 
Examiner respectfully noted in the Final Office action dated 06/17/2022 in pages 14-15 that “The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0315018)(paragraph 25-32, 55-62) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and storing of data in a memory are a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving, transmitting and storing steps are well understood, routine and conventional activity is supposed under Berkheimer.”
Therefore, the Office Action has evaluated the additional elements under step 2B individually and in combination and determined that the additional elements are nothing more than mere instructions to apply the exception on a general computer. As such, the claims are not patent eligible. 
Applicant further argues that claim 12 involve an “inventive concept” under 101 because the claims recite features that exceed “well-understood, routine, conventional activities” already known in the industry (remarks p. 16). Examiner respectfully disagrees. 
As argued above, claim 12 does not recite additional elements that provide significantly more because the additional elements (central server and database), alone or in combination, amounts to simple instructions of applying the abstract idea in a computer environment and nothing more. Accordingly, claim 12 is not patent eligible. Same arguments apply to claim 20. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving […] three online orders from different delivery destinations, wherein each of the online orders comprises a product and a delivery destination for delivering said product, the central server being located at a carrier if a number of products of the online orders does not exceed an amount of products the carrier can carry; determining […] said delivery destinations for delivering said product for each of said online orders; retrieving […] item characteristics related to said online orders; determining […] a distribution center and a carrier to fulfill said online orders based on the item characteristics; determining […] a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination, determining […] a score for the first route; determining [...] a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination; determining […] a score for the second route; and selecting […] the first route or the second route for the carrier based on the score of first route and the score of the second route, wherein the first route and the second route are each in a generally curve shape starting from the distribution center, through the delivery destinations, and ending at the distribution center; providing […] the selected route to the carrier, while the carrier is in-route between the distribution center and the first delivery destination; tracking […] a location of the carrier;  altering[…] the selected route using the location of the carrier and the geographic information; transmitting […] the altered selected route and storing […] the selected route […]”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The limitations also cover mental processes because they allow for limitations to be done in the human mind.
This judicial exception is not integrated into a practical application. In particular, the claim further recites “receiving, at the central server from the carrier, the location of the carrier; receiving, from a geographical information server, geographic information based on the location of the carrier at periodic intervals”. The “receiving” steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The central server, geographical information server and database are also recited at a high level of generality and merely automate the receiving steps. Therefore, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed towards an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0315018)(paragraph 25-32, 55-62) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and storing of data in a memory are a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving, transmitting and storing steps are well understood, routine and conventional activity is supposed under Berkheimer. 
Dependent claims 13-19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (third party source of claim 13 is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive three online orders, wherein each of the three online orders comprises a product and a delivery destination for delivery said product, the central server being located at a carrier if a number of products of the online orders does not exceed an amount of products the carrier can carry; determine said delivery destinations for delivering said product for each of said online orders; retrieve item characteristics related to the three online orders; determine a distribution center and a carrier to fulfill said online orders based on the item characteristics ; determine a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination, determine a first score for the first route; determine a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination; determine a second score for the second route; and select the first route or the second route for the carrier based on the first score and the second score, wherein each of the first score and the second score is weighted based on a departure time from the distribution center and a loading time to load the carrier at the distribution center prior to departure; provide the selected route to the carrier, while the carrier is in-route between the distribution center and the first delivery destination; track a location of the carrier; alter the selected route using the location of the carrier and the geographic information; transmit, […], the altered selected route; and store the selected route”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim further recites “receive, from the carrier, the location of the carrier; receive, from a geographical information server, geographic information based on the location of the carrier”. The “receiving” steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The central server, processor, geographical information server and database are also recited at a high level of generality and merely automate the receiving steps. Therefore, each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed towards an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2018/0315018)(paragraph 25-32, 55-62) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network and storing of data in a memory are a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving, transmitting and storing steps are well understood, routine and conventional activity is supposed under Berkheimer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis (US 2017/0323249), Santilli (US 2016/0258774).
As per claim 12, Kenefic discloses a method for managing shipment of a plurality of online orders, the method comprising: 
determining, by the central server, a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, a first route with deliveries to customers C and K is determine for route R2 which Examiner interprets as delivery of first product to first delivery destination and second product to second delivery destination).
determining, by the central server, a score for the first route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route); 
determining, by the central server, a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, unrouted customer I is exchanged for customer K during one of the permutations of the system, resulting in a route containing customer C and I which Examiner interprets as delivery of a first product to a first delivery destination and third product to a third delivery destination); 
determining, by the central server, a score for the second route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route permutation); and 
selecting, by the central server, the first route or the second route for the carrier based on the score of the first route and the score of the second route (fig. 1, 5A-B, route R2, paragraph, 71-72, 83, 92, the routing plan with the lowest travel time is selected)
 wherein the first route and the second route are each in a generally curve shape starting from the distribution center, through the delivery destinations, and ending at the distribution center (fig. 1, paragraph 47);
Determining, by the central server, a carrier to fulfill said online orders based on item characteristics (paragraph 7, 25, 47, vehicles are assigned to carry on the fulfillment plan which is based on item information);
However, Kenefic does not disclose but Braumoeller discloses receiving, by a central server, three online orders from different delivery destinations (fig. 1A, Col. 7, ln 50-56, orders are received from different customers in different delivery location), wherein each of the online orders comprises a product and a delivery destination for delivering said product, the central server being located at a carrier if a number of products of the online orders does not exceed an amount of products the carrier can carry (fig. 2c-d, Col. 17, 21-35, each order details a delivery address and product description); determining, by the central server, said delivery destinations for delivering said product for each of said online orders (Col. 7, ln 65 to Col. 8, ln 13, an address of the recipient is determined in order to locate the Distribution center proximate to it); retrieving, by the central server from a database, item characteristics related to said online orders ( see at least Col. 5, ln 1-20, 46-65, Col. 6, ln 17-28, Col. 8, ln 24-30,  item characteristics (i.e. fulfillment cost, availability, etc…) are used to determine fulfillment plans); determining, by the central server, a distribution center to fulfill said online orders based on the item characteristics (see at least Col. 7, ln 65 to Col. 8, ln 13, a distribution center with the optimal fulfillment plan that was determined is chosen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Braumoeller in the teaching of Kenefic, in order to generate a fulfillment plan for a current order (please see Braumoeller, Col. 1, ln 21-25).
However, Kenefic does not disclose but Khasis discloses providing, by the central server, the selected route to the carrier (paragraph 13, 15, 18, 65, 108-109, the routes are dynamically updated and provided to the carrier); tracking, by the central server, a location of the carrier (paragraph 20, 22, 72 and 78, the location of the vehicle is tracked by the server); receiving, at the central server from the carrier, the location of the carrier (paragraph 20, 22, 72 and 78, the server receiver the location of the vehicles); receiving, from a geographical information server, geographic information based on the location of the carrier at period intervals (paragraph 47, 72-73, 74, 131 the optimization server receives traffic and weather updates from a server); altering, by the central server, the selected route using the location of the carrier and the geographic information (paragraph 70-75, the routes are dynamically optimized in view of the location of the vehicles and the weather and traffic data); transmitting, by the central server to the carrier, the altered selected route (fig. 9-10, paragraph 75, 78, 135, the updates to the routes are displayed to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis in the teaching of Kenefic, in order to dynamically and optimally sequence routes based on historical and real-time traffic conditions, and to predict anticipated traffic conditions along the dynamically generated route (Khasis, abstract).
However, Kenefic highly suggest but does not disclose but Santilli discloses 5Office Action dated: April 29, 2021 storing, by the central server, the selected route into the database (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Santilli in the teaching of Kenefic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 13, Kenefic discloses wherein said score of said possible curved route is each based on travel time for vehicle to travel to destination (paragraph 48, 51, 79-80, 83). However, Kenefic does not disclose but Khasis discloses receiving, by the central server, traffic information from third party source (paragraph 58-59, 60, 63-65) and wherein said score of said possible route is each based on said traffic information (paragraph 58-59, 60, 63-65, the traveling time to the destination is based on traffic information) (please see claim 12 rejection for combination rationale). 

As per claim 14, Kenefic discloses determining, by the central server, an estimated travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83) and wherein said score for each of first route and said second route is based on the estimated travel time (paragraph 48, 51, 79-80, 83). However, Kenefic does not disclose but Khasis discloses determining, by the central server, an estimated time of arrival for each of the delivery destinations of the first route and the second route (paragraph 13, 37 and 67, arrival times of different routes between each pair of delivery destination is calculated in order to determine whether the route is viable route )  and wherein said score for each of first route and said second route is based on the estimated time of arrival (paragraph 13, 37 and 67, arrival times of different routes between each pair of delivery destination is calculated in order to determine whether the route meets the arrival time constraints) (please see claim 12 rejection for combination rationale).

As per claim 15, Kenefic discloses determining, by the central server, a travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83) and wherein said score for each of first route and said second route is based on the travel time (paragraph 48, 51, 79-80, 83). However, Kenefic does not disclose but Khasis II discloses determining, by the central server, an estimated time of unloading the products at each of the delivery destinations in the first route and the second route (paragraph 18, 91 and 94-95, arrival times of different routes between each pair of delivery destination is calculated in order to determine whether the route is viable route )  and wherein said score for each of said first route and said second route is based on the estimated time of unloading the products. (paragraph 18, 91 and 94-95, travel times are calculated with unloading times into consideration).

As per claim 16, Kenefic discloses determining, by the central server, a completion time for completing each of said first route and said second route, (fig. 1, paragraph 48, 51, 79-80, 83) and wherein said score for each of said first route and said second route is based on said completion time (paragraph 48, 51, 79-80, 83, the routes are rated based on the travel time of the route).

As per claim 17, Kenefic discloses determining, by the central server, a completion distance for completing said first route and said second route, (fig. 1, paragraph 48, 51, 79-80, 83) and determining, by the central server, a completion distance for completing said first route and said second route (paragraph 48, 51, 79-80, 83, the routes are rated based on the travel time or distance of the routes).

As per claim 19, Kenefic does not disclose but Braumoeller discloses wherein the online orders are received from at least one of a retail store and a customer (fig. 1A, fig. 2b, Col. 7, ln 65 to Col. 8, ln 13, orders are received from customers)(please see claim 1 rejection for combination rationale) .

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis and Santilli, as disclosed in the rejection of claim 12, in further view of Nobe (US 5, 506, 774).
As per claim 18, Kenefic discloses determining, by the central server, a travel time for each of the delivery destinations of the first route and the second route (paragraph 48, 51, 79-80, 83). Kenefic does not disclose but Khasis discloses determining, by the central server, left turns for each of the first and second routes (see at least paragraph 50-55, left turns between each destination during each permutation is determined in order to determine the most efficient routes), wherein said score for each of said first route and said second route is based on left turns (see at least paragraphs 50-55, travel time determination takes into consideration left turn avoidance constraints)(please see claim 12 rejection for combination rationale). 
However, Kenefic in view of Khasis does not disclose but Nobe discloses determining, by the central server, an amount of left turns between an origin and destination (col. 2, ln 44-53 and Col. 8, ln 9-23). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of amount of left turns of Nobe for the left turns of Khasis II. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenefic (2010/0106539) in view of Braumoeller (US 8,428,988), Khasis (US 2017/0323249), Santilli (US 2016/0258774), Isokawa (US 2019/0354932) and Laschke (US 2007/0260360).

As per claim 20, Kenefic discloses a system for managing shipment of a plurality of online orders r, the system comprising: 
determine a first route for the carrier to deliver a first product of a first online order to a first delivery destination and a second product of a second online order to a second delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, a first route with deliveries to customers C and K is determine for route R2 which Examiner interprets as delivery of first product to first delivery destination and second product to second delivery destination),
determine a first score for the first route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route);
determine a second route for the carrier to deliver the first product of the first online order to the first delivery destination and a third product of a third online order to a third delivery destination (fig. 5A-B, route R2, paragraph 49, 53, 57, 71-72, 81, unrouted customer I is exchanged for customer K during one of the permutations of the system, resulting in a route containing customer C and I which Examiner interprets as delivery of a first product to a first delivery destination and third product to a third delivery destination); 
determine a second score for the second route (paragraph 48, 51, 79-80, 83, a time, distance or savings is calculated for each route permutation); and 
select the first route or the second route for the carrier based on the first score and the second score, (fig. 1, 5A-B, route R2, paragraph, 71-72, 83, 92, the routing plan with the lowest travel time is selected)
Determine a carrier to fulfill said online orders based on item characteristics (paragraph 7, 47, vehicles are assigned to carry on the fulfillment plan);
However, Kenefic does not disclose but Braumoeller discloses a database (fig. 1A, Col. 7, ln 50-56, orders are received from different customers in different delivery location) and a processor communicatively coupled to the database and configured to: receive three online orders, wherein each of the online orders comprises a product and a delivery destination for delivering said product (fig. 2c-d, Col. 17, 21-35, each order details a delivery address and product description); determine said delivery destinations for delivering said product for each of said online orders (Col. 7, ln 65 to Col. 8, ln 13, an address of the recipient is determined in order to locate the Distribution center proximate to it); retrieve, from the database, item characteristics related to said online orders ( see at least Col. 5, ln 1-20, 46-65, Col. 6, ln 17-28, Col. 8, ln 24-30,  item characteristics (i.e. fulfillment cost, availability, etc…) are used to determine fulfillment plans); determine a distribution center to fulfill said online orders based on the item characteristics  (see at least Col. 7, ln 65 to Col. 8, ln 13, a distribution center with the optimal fulfillment plan that was determined is chosen).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Braumoeller in the teaching of Kenefic, in order to generate a fulfillment plan for a current order (please see Braumoeller, Col. 1, ln 21-25).
However, Kenefic does not disclose but Khasis discloses provide the selected route to the carrier (paragraph 13, 15, 18, 65, 108-109, the routes are dynamically updated and provided to the carrier); track a location of the carrier (paragraph 20, 22, 72 and 78, the location of the vehicle is tracked by the server); receive,  from the carrier, the location of the carrier (paragraph 20, 22, 72 and 78, the server receiver the location of the vehicles); receive, from a geographical information server, geographic information based on the location of the carrier (paragraph 47, 72-73, 74 and 131, the optimization server receives traffic and weather updates from a server); alter the selected route using the location of the carrier and the geographic information (paragraph 70-75, the routes are dynamically optimized in view of the location of the vehicles and the weather and traffic data); transmit, by the processor to the carrier, the altered selected route (fig. 9-10, paragraph 75, 78, 135, the updates to the routes are displayed to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Khasis in the teaching of Kenefic, in order to dynamically and optimally sequence routes based on historical and real-time traffic conditions, and to predict anticipated traffic conditions along the dynamically generated route (Khasis, abstract).
However, Kenefic highly suggest but does not disclose but Santilli discloses 5Office Action dated: April 29, 2021store the selected route into the database (paragraph 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Santilli in the teaching of Kenefic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic does not disclose but Isokawa discloses wherein each of the first score and the second score is weighted based on a departure time from the distribution center and a loading time to load the carrier at the distribution center prior to departure (see at least paragraph 52, 68-70, the required time for the route takes into consideration the departure time and loading time, based on said required time, the route is selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Isokawa in the teaching of Kenefic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Kenefic does not disclose but Laschke discloses a central server and the central server being located at a carrier if a number of products of the online orders does not exceed an amount of products the carrier can carry (fig. 2-4, paragraph 12, 35-36, 39, 41-43, the terminal located in the delivery vehicle is used to accepted delivery jobs to optimize the use of the vehicle capacity. “This makes it possible for the driver of a transport vehicle to accept jobs directly from the various customers, and to convey goods, packages, letters, etc., and thus to make optimum use of his transport capacity.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Laschke in the teaching of Kenefic, in order to make it possible for the driver to react flexibly to new jobs, and to optimize his transport capacity (paragraph 53, Laschke).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628